07/14/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 06-0422


                                       PR 06-0422




 IN THE MATTER OF THE PETITION OF
                                                               E            OR1G NA,
 SHANNON M. HEIM
                                                       JUL 1 4 2020 ORDER
                                                    Bowen Greenwood
                                                  Clerk of Suprerne Court
                                                     State of Montana




       Shannon M. Heim has petitioned the Court to waive the three-year test requirement
for the Multistate Professional Responsibility Examination (MPRE) for purposes of her
application for admission by motion to the State Bar of Montana. By rule, applicants for
admission by motion must provide evidence of the requisite score on an MPRE taken
"within three    years   preceding the    date of the application for admission."
Rule IV.A.3, Rules of Admission.      Heim passed the MPRE in 1999 when seeking
admission to the practice of law in Virginia. She was admitted to the Virginia Bar and, in
2001, she moved to Minnesota and was adrnitted to the practice of law there. She is also a
rnember of the Alaska and Michigan bars. Heim has practiced law continuously for
21 years "without any ethical or disciplinary issues in any jurisdiction where licensed or
where admitted pro hac vice." Good cause appearing,
      IT IS HEREBY ORDERED that the petition of Shannon M. Heim to waive the
three-year test requirernent for the MPRE for purposes of her current application for
admission by motion to the State Bar of Montana is GRANTED.
      The Clerk shall mail a copy of this order to Petitioner and to the Administrator of
the Board of Bar Exarniners at the State Bar of Montana.
      DATED this P--Pday of July, 2020.



                                                           Chief Justice
(6?/-?
(-40/
   10
eS)-;
    / A4
      Justices